Exhibit 10.40

AMENDMENT TO EMPLOYMENT CONTRACT

RECITALS

WHEREAS, KEY TRONIC CORPORATION the (“Employer”) and Craig D. Gates (the
“Employee”) desire to amend Employee’s October 27, 1994 Employment Contract (the
“Contract”);

WHEREAS, said amendment is based upon the mutual desires of the Employer and the
Employee;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
the grant of long term incentive awards to Employee pursuant to the Employer’s
Long Term Incentive Plan, the Contract is hereby amended as follows:

 

  1. The last sentence of Section 9(a) of the Contract is amended to read in
full as follows:

“Unless the applicable plan provides otherwise, Employee shall not be entitled
to receive any payments under any bonus, profit sharing or other incentive
compensation plan of Employer unless Employee is employed by Employer on the
date such payments are due to be paid.

 

  2. The following Section 9f) is added to the Contract:

“f) The Employer’s obligation to pay severance benefits hereunder is conditioned
upon the Employee executing, delivering and not revoking during any applicable
revocation period a release of claims within sixty (60) days following
Employee’s termination in the form provided by Employer. If the conditions with
respect to the release of claims are satisfied, then Employer will pay severance
benefits attributable to the sixty day period following Employee’s termination
on the sixty first (61st) day following Employee’s termination and the remaining
severance payments will thereafter be made on Employer’s normal payroll payment
schedule.”

 

  3. The following Section 18 is added to the Contract:

“18. Compliance With Laws and Regulations

This Contract and all severance benefits are intended to be exempt from the
requirements of Section 409A of the Internal Revenue Code to the maximum extent
possible, whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4), the exclusion applicable to stock
options, stock appreciation rights and certain other equity-based compensation
under Treasury Regulation Section 1.409A-1(b)(5), or otherwise. To the extent
Section 409A is applicable to

 

Page 1



--------------------------------------------------------------------------------

this Contract and any severance benefits, it is intended that this Contract and
any severance benefits shall comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A. Notwithstanding any
other provision of this Contract to the contrary, this Contract shall be
interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Contract to the contrary, with
respect to any severance benefits to which Section 409A applies, all references
to the termination of the Participant’s employment or service are intended to
mean the Participant’s “separation from service,” within the meaning of
Section 409A(a)(2)(A)(i). In addition, if the Participant is a “specified
employee,” within the meaning of Section 409A, then to the extent necessary to
avoid subjecting the Participant to the imposition of any additional tax under
Section 409A, amounts that would otherwise be payable under this Contract during
the six-month period immediately following the Participant’s “separation from
service,” within the meaning of Section 409A(a)(2)(A)(i), shall not be paid to
the Participant during such period, but shall instead be accumulated and paid to
the Participant (or, in the event of the Participant’s death, the Participant’s
estate) in a lump sum on the first business day after the earlier of the date
that is six months following the Participant’s separation from service or the
Participant’s death. Notwithstanding any other provision of this Contract to the
contrary, the Employer, to the extent it deems necessary or advisable in its
sole discretion, reserves the right, but shall not be required, to unilaterally
amend or modify this Contract so that severance benefits qualify for exemption
from or comply with Section 409A; provided, however, that Employer makes no
representations that severance benefits under this Contract shall be exempt from
or comply with Section 409A and makes no undertaking to preclude Section 409A
from applying to severance benefits under this Contract.”

Except as provided in this modification, the other terms and conditions set out
in the Contract remain in full force and effect.

 

EMPLOYER:     EMPLOYEE: KEY TRONIC CORPORATION     CRAIG D. GATES By:  

/s/ Ronald F. Klawitter

    By:  

/s/ Craig D. Gates

  Ronald F. Klawitter       Its: EVP of Administration & CFO     Name: Craig D.
Gates Date: August 23, 2011     Date: August 23, 2011

 

Page 2



--------------------------------------------------------------------------------

AMENDMENT TO EMPLOYMENT CONTRACT

RECITALS

WHEREAS, KEY TRONIC CORPORATION the (“Employer”) and Ronald F. Klawitter (the
“Employee”) desire to amend Employee’s December 9, 1992 Employment Contract (the
“Contract”);

WHEREAS, said amendment is based upon the mutual desires of the Employer and the
Employee;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
the grant of long term incentive awards to Employee pursuant to the Employer’s
Long Term Incentive Plan, the Contract is hereby amended as follows:

 

  1. The last sentence of Section 9(a) of the Contract is amended to read in
full as follows:

“Unless the applicable plan provides otherwise, Employee shall not be entitled
to receive any payments under any bonus, profit sharing or other incentive
compensation plan of Employer unless Employee is employed by Employer on the
date such payments are due to be paid.

 

  2. The following Section 9f) is added to the Contract:

“f) The Employer’s obligation to pay severance benefits hereunder is conditioned
upon the Employee executing, delivering and not revoking during any applicable
revocation period a release of claims within sixty (60) days following
Employee’s termination in the form provided by Employer. If the conditions with
respect to the release of claims are satisfied, then Employer will pay severance
benefits attributable to the sixty day period following Employee’s termination
on the sixty first (61st) day following Employee’s termination and the remaining
severance payments will thereafter be made on Employer’s normal payroll payment
schedule.”

 

  3. The following Section 18 is added to the Contract:

“18. Compliance With Laws and Regulations

This Contract and all severance benefits are intended to be exempt from the
requirements of Section 409A of the Internal Revenue Code to the maximum extent
possible, whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4), the exclusion applicable to stock
options, stock appreciation rights and certain other equity-based compensation
under Treasury Regulation Section 1.409A-1(b)(5), or otherwise. To the extent
Section 409A is applicable to

 

Page 1



--------------------------------------------------------------------------------

this Contract and any severance benefits, it is intended that this Contract and
any severance benefits shall comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A. Notwithstanding any
other provision of this Contract to the contrary, this Contract shall be
interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Contract to the contrary, with
respect to any severance benefits to which Section 409A applies, all references
to the termination of the Participant’s employment or service are intended to
mean the Participant’s “separation from service,” within the meaning of
Section 409A(a)(2)(A)(i). In addition, if the Participant is a “specified
employee,” within the meaning of Section 409A, then to the extent necessary to
avoid subjecting the Participant to the imposition of any additional tax under
Section 409A, amounts that would otherwise be payable under this Contract during
the six-month period immediately following the Participant’s “separation from
service,” within the meaning of Section 409A(a)(2)(A)(i), shall not be paid to
the Participant during such period, but shall instead be accumulated and paid to
the Participant (or, in the event of the Participant’s death, the Participant’s
estate) in a lump sum on the first business day after the earlier of the date
that is six months following the Participant’s separation from service or the
Participant’s death. Notwithstanding any other provision of this Contract to the
contrary, the Employer, to the extent it deems necessary or advisable in its
sole discretion, reserves the right, but shall not be required, to unilaterally
amend or modify this Contract so that severance benefits qualify for exemption
from or comply with Section 409A; provided, however, that Employer makes no
representations that severance benefits under this Contract shall be exempt from
or comply with Section 409A and makes no undertaking to preclude Section 409A
from applying to severance benefits under this Contract.”

Except as provided in this modification, the other terms and conditions set out
in the Contract remain in full force and effect.

 

EMPLOYER:     EMPLOYEE: KEY TRONIC CORPORATION     RONALD F. KLAWITTER By:  

/s/ Craig D. Gates

    By:   /s/ Ronald F. Klawitter   Craig D. Gates       Its: President & CEO  
  Name: Ronald F. Klawitter Date: August 23, 2011     Date: August 23, 2011

 

Page 2



--------------------------------------------------------------------------------

AMENDMENT TO EMPLOYMENT CONTRACT

RECITALS

WHEREAS, KEY TRONIC CORPORATION the (“Employer”) and Douglas G. Burkhardt (the
“Employee”) desire to amend Employee’s July 1, 2008 Employment Contract (the
“Contract”);

WHEREAS, said amendment is based upon the mutual desires of the Employer and the
Employee;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
the grant of long term incentive awards to Employee pursuant to the Employer’s
Long Term Incentive Plan, the Contract is hereby amended as follows:

 

  1. The last sentence of Section 9(a) of the Contract is amended to read in
full as follows:

“Unless the applicable plan provides otherwise, Employee shall not be entitled
to receive any payments under any bonus, profit sharing or other incentive
compensation plan of Employer unless Employee is employed by Employer on the
date such payments are due to be paid.

 

  2. The following Section 9f) is added to the Contract:

“f) The Employer’s obligation to pay severance benefits hereunder is conditioned
upon the Employee executing, delivering and not revoking during any applicable
revocation period a release of claims within sixty (60) days following
Employee’s termination in the form provided by Employer. If the conditions with
respect to the release of claims are satisfied, then Employer will pay severance
benefits attributable to the sixty day period following Employee’s termination
on the sixty first (61st) day following Employee’s termination and the remaining
severance payments will thereafter be made on Employer’s normal payroll payment
schedule.”

 

  3. The following Section 18 is added to the Contract:

“18. Compliance With Laws and Regulations

This Contract and all severance benefits are intended to be exempt from the
requirements of Section 409A of the Internal Revenue Code to the maximum extent
possible, whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4), the exclusion applicable to stock
options, stock appreciation rights and certain other equity-based compensation
under Treasury Regulation Section 1.409A-1(b)(5), or otherwise. To the extent
Section 409A is applicable to

 

Page 1



--------------------------------------------------------------------------------

this Contract and any severance benefits, it is intended that this Contract and
any severance benefits shall comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A. Notwithstanding any
other provision of this Contract to the contrary, this Contract shall be
interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Contract to the contrary, with
respect to any severance benefits to which Section 409A applies, all references
to the termination of the Participant’s employment or service are intended to
mean the Participant’s “separation from service,” within the meaning of
Section 409A(a)(2)(A)(i). In addition, if the Participant is a “specified
employee,” within the meaning of Section 409A, then to the extent necessary to
avoid subjecting the Participant to the imposition of any additional tax under
Section 409A, amounts that would otherwise be payable under this Contract during
the six-month period immediately following the Participant’s “separation from
service,” within the meaning of Section 409A(a)(2)(A)(i), shall not be paid to
the Participant during such period, but shall instead be accumulated and paid to
the Participant (or, in the event of the Participant’s death, the Participant’s
estate) in a lump sum on the first business day after the earlier of the date
that is six months following the Participant’s separation from service or the
Participant’s death. Notwithstanding any other provision of this Contract to the
contrary, the Employer, to the extent it deems necessary or advisable in its
sole discretion, reserves the right, but shall not be required, to unilaterally
amend or modify this Contract so that severance benefits qualify for exemption
from or comply with Section 409A; provided, however, that Employer makes no
representations that severance benefits under this Contract shall be exempt from
or comply with Section 409A and makes no undertaking to preclude Section 409A
from applying to severance benefits under this Contract.”

Except as provided in this modification, the other terms and conditions set out
in the Contract remain in full force and effect.

 

EMPLOYER:     EMPLOYEE: KEY TRONIC CORPORATION     DOUGLAS G. BURKHARDT By:  

/s/ Craig D. Gates

    By:   /s/ Douglas G. Burkhardt   Craig D. Gates       Its: President & CEO  
  Name: Douglas G. Burkhardt Date: September 6, 2011     Date: September 6, 2011

 

Page 2